DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted 9/20/2019 has been accepted and entered.  Claims 1-17 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-17 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehse et al (US 2015/0284763 A1) in view of Gao et al (US 2009/0066934 A1).
	Regarding claims 1, 15, Rehse et al discloses (See Figs. 1, 2a, 2b, Abstract and paragraphs [0003]-[0005]; [0060]-[0066], [0075]-[0078], [0082], [0086]) a  device and method for non-invasive, automatic, and in-situ detection and classification of pathogens (pathogen detection system), the device comprising: an imaging module comprising: a plurality of light sources to emit excitation radiation at a predetermined range of wavelengths (coherent light source); an optical switch to expose a sample (test specimen sample) comprising pathogens to the excitation radiation for a predetermined duration at a predetermined periodicity; and a detector (optical detector) to synchronously capture time-resolved fluorescence emission spectra, time-resolved reflectance, and time-resolved transmittance spectra at multiple spectral bands from the sample (optical detector positioned to detect spectral signature of electromagnetic radiation emitted by partial atomization of test specimen sample. The analyzer compares detected spectral signature to one or more predetermined spectral signatures for one or more pathogens; image processing (paragraph [0088]) .  Rehse et al is silent with regards to capture of time-resolved fluorescence emission spectra, time resolved reflectance and time-resolved transmittance spectra at multiple spectral bands from the sample.  Gao et al disclose an optical device for biological and chemical detection, comprising: fluorescence as a function of emission wavelength of a sample excited by a laser having particular wavelengths (See Figs. 11-12 and Figs. 30-31) (i.e. flow chart of exemplary method of operating biological and chemical detections system); and a library database (paragraph [0076]-[0077]) comprising a set of standard spectral parameters identifiable with reference pathogens, wherein the image processing module is to compare each of the plurality of spectral parameters with the set of standard spectral parameters to detect and classify the pathogen; and a display module (132) to display a result based on the comparison (paragraph [0161]).
	
    PNG
    media_image1.png
    339
    503
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    781
    342
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    343
    524
    media_image3.png
    Greyscale

 	
	Regarding claim 3, Rehse et al discloses wherein the plurality of light sources comprises a laser (paragraph [0016]).
	Regarding claim 4, Gao et al disclose wherein the detector is to capture at least one of a steady state fluorescence spectrum, fluorescence lifetime spectrum, photobleaching spectrum, time-resolved reflectance spectrum, time-resolved transmittance spectrum, and a combination thereof (See Figs. 11-12 and Figs. 30-31).
	Regarding claim 5, Rehse et al discloses wherein the detector is to capture spectra, wherein the excitation radiation ha the predetermined duration in the range from about 1 ps to about 1 s and the predetermined periodicity in the range from about  0.01 ns to about 1s (paragraph [0036]).
	Regarding claim 6, Rehse et al discloses wherein the detector is to capture spectra, wherein the excitation radiation ha the predetermined duration in the range from about 1 ms to about 10 s and the predetermined periodicity in the range from about  0.01 s to about 1 min. (paragraph [0036]).
Regarding claim 7, Rehse et al discloses wherein the image processing module is to classify the pathogen based on family, genus, species and strain based on the comparison (See Figs. 7a-7c and paragraph [0057]).
Regarding claim 8, Rehse et al discloses wherein the image processing module is to quantify pathogens present in the sample, wherein the image processing module is to receive an intensity of the time-dependent fluorescence of the sample and compare the intensity with a fluorescence intensity data provided in the library database to quantify pathogens (See Fig. 6, paragraph [0056]).

    PNG
    media_image4.png
    532
    716
    media_image4.png
    Greyscale

Regarding claim 9, Rehse et al discloses wherein based on the detection and classifications of pathogens, the device is to monitor wound healing and wound closure (tissue biopsy), wherein the device is to calculate at least one of the following: wound size, wound depth, wound temperature distribution, tissue classification, biofilm information, degree of contamination, tissue oxygenation and blood flow (paragraph [0066]).
Regarding claim 10, Rehse et al discloses wherein the plurality of spectral parameters comprises ratios of amplitude of fluorescence emission spectra, ratios of amplitude of reflectance spectra, ratios of amplitude of transmittance spectra, bandwidth of the fluorescence emission spectra, full width half maxima of the fluorescence emission spectra, and combinations thereof (paragraph [0078]).
Regarding claim 11, Rehse et al discloses wherein library database comprises at least one of excitation emission matrix spectra, excitation emission matrix fluorescence spectra, reflectance spectra, transmittance spectra, fluorescence life times, photobleaching times, absorption coefficients, reflection coefficients, transmission coefficients, scattering coefficients, normalized intensity data, intensity ratios, or any combinations thereof, identifiable with various reference pathogens (paragraph [0016]).
Regarding claim 12, Rehse et al discloses wherein the device is a handheld device (portable) (paragraph [0013]).
Regarding claim 13, Rehse et al discloses wherein the image processor is to obtain at least one  of the following: fluorescence decay times, fluorescence emission signal amplitude, photobleaching times, or any combination thereof (paragraph [0078]).
 Regarding claim 14, Rehse et al discloses wherein the result comprises at least one of the following: detection of presence of various pathogens on the sample, pathogen spatial distribution data, pathogen growth state data, co-colonization data, biofilm information, biomarker information, pathogen quantification data, a treatment protocol, or any combination thereof (paragraph [0078]).
Allowable Subject Matter
Claims 2, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 17, the prior art fails to disclose or reasonably suggest wherein the receiving, by the library database, a new set of standard spectral parameters identifiable with a new reference pathogen; providing, by a model builder ensemble, a plurality of image processing models based on the new set of standard spectral parameters identifiable with the new reference pathogen and the set of standard spectral parameters identifiable with reference pathogen; and fixing, by a cross-validator, a second image processing model from the plurality of image processing models, wherein the second image processing model is to replace a first image processing model, wherein the first image processing model is associated with the set of standard spectral parameters and the second image processing model is associated with the set of standard spectral parameters and the new set of standard spectral parameters, as claimed.  
Regarding claim 16, the prior art fails to disclose or reasonably suggest wherein the method
comprises: computing, by the image processing module, real time spatial distribution data of the pathogens across the wound region; combining, by the image processing module, the real time spatial distribution data of the pathogens across the wound region with fluorescence intensity data at a plurality of spectral bands of the corresponding pathogens contained in the library database; and 
quantifying, by the image processing module 404), amount of each pathogen across the wound region, as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884